Case 1:18-cv-00259-KAM-JO Document 47 Filed 10/24/18 Page 1 of 4 PageID #: 237
                                           GARFUNKEL WILD, P.C.
                                                   ATTORNEYS AT LAW

                                     111 GREAT NECK ROAD • GREAT NECK, NEW YORK 11021
                                           TEL (516) 393-2200 • FAX (516) 466-5964
                                                 www.garfunkelwild.com

                                                                                        SALVATORE PUCCIO
                                                                                        Partner
                                                                                        Licensed in NY
                                                                                        Email: spuccio@garfunkelwild.com
                                                                                        Direct Dial: (516) 393-2583

 FILE NO    14747.0003                                                                  October 24, 2018
 Via ECF
 The Honorable James Orenstein
 United States Magistrate Judge
 United States District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

           Re:    Lysyak v. Home Attendant Service of Hyde Park, Inc.
                  Docket No.: 18-CV-259

 Dear Magistrate Judge Orenstein:

        On behalf of Defendant, we respectfully submit this opposition to Plaintiffs application,
 which impermissibly seeks to compel information concerning litigation hold notices and any and
 all wage and hour claims that may have been asserted against Defendant.

         Discovery is not unfettered. The threshold requirement of discoverability under the
 Federal Rules is whether the information sought is "relevant to any party's claim or defense."
 Rule 26(b)(1); see also In re Fontaine, 402 F.Supp. 1219, 1221 (S.D.N.Y.1975) (Rule 26 does
 not allow a party "to roam in shadow zones of relevancy and to explore matter which does not
 presently appear germane on the theory that it might conceivably become so"). In addition,
 discovery requests are impermissibly overbroad if they are not specifically tailored to pertinent
 matters at issue. Meranus v. Gangel, No. 85 CIV. 9313(WK), 1991 WL 120484, at *2 (S.D.N.Y.
 June 26, 1991). Pursuant to this standard, Plaintiffs application should be denied.

 Plaintiffs Request For Litigation Hold Recipients
 And Dates Is Improper And Serves No Discernible Purpose
         Plaintiff seeks to compel a response to her Document Request No. 36, which she has
 since revised and limited to seek: (1) a list of litigation hold recipients; and (2) the issue dates
 during "the relevant time period."' Litigation hold information is privileged, however, and not
 discoverable absent a showing that documents which should have been preserved were lost or

           As an additional basis for denying Plaintiffs request, the time period for her request is impermissibly
 vague. The parties have disputed what constitutes the "relevant time period." During the parties' meet and confer,
 Plaintiff, for instance, has asked that Defendant produce documents for some period before the statute of limitations,
 i.e., January 15, 2011 to the present. Plaintiff fails to specify that period here.



      NEW YORK                                        NEW JERSEY                                      CONNECTICUT


  5066651v.2
Case 1:18-cv-00259-KAM-JO Document 47 Filed 10/24/18 Page 2 of 4 PageID #: 238
 The Honorable James Orenstein
 October 24, 2018
 Page 2

 destroyed. See Tracy v. NVR, Inc., No. 04-CV-6541L, 2012 WL 1067889, at *6 (W.D.N.Y. Mar.
 26, 2012) (denying request in an overtime class action case for disclosure of litigation hold
 notice and list of recipients where movant failed to show that documents that should have been
 preserved were lost or destroyed.). Plaintiff has not made any such showing here. In fact,
 Plaintiff ignores the relevant decision within this Circuit and instead focuses on readily
 distinguishable cases from non-controlling jurisdictions with very different subject matters, i.e.,
 Sherman Act Anti-trust litigation. Those cases are distinguishable. Tracy, supra, on the other
 hand involves the same type of claim and a similar fact in which the movant was seeking a list of
 recipients of litigation hold notice, but was not claiming any spoliation. In Tracy, the Court
 rejected the movant's request to such information because the movant failed to demonstrate that
 spoliation occurred. That is instructive here in that Plaintiff is not claiming any spoliation of
 evidence, yet is seeking information in litigation hold notices that can be obtained from other
 sources.

         Further, Plaintiff puts forth wholly speculative arguments that bear no relation to the facts
 in the record. In fact, Plaintiff does not provide any basis why "issue dates" are relevant to
 witness identification. Further, Plaintiff speculates, that Defendant's initial disclosures should
 have included more than Hyde Park's Executive Director, CFO and Comptroller as witnesses.
 Thus, she insists, litigation hold information will help identify additional custodians of relevant
 electronic information. But Plaintiff does not dispute the veracity of Hyde Park's initial
 disclosures and instead points to Hyde Park's size, claiming (without support) that there should
 be other witnesses identified because Defendant is a "large company with thousands of
 employees." DE 44, p. 2. This argument is a classic red herring. Hyde Park may employ many
 individuals, but the vast supermajority of its employees is home care workers. Such individuals
 are not involved in the high-level wage and hour decision-making in dispute here. That role is
 occupied by the people identified in Defendant's initial disclosures, not litigation hold recipients.

         A ligation hold's purpose is not to identify witnesses, but to prevent the deletion or
 manipulation of relevant information. Litigation holds, therefore, are not directed only to
 potential witnesses, but to anyone who may have access to such information (e.g., IT personnel,
 if any). In this regard, Plaintiffs discovery request is overbroad, vague, and not reasonably
 calculated to lead to admissible evidence, in that it is not designed to identify witnesses.

         Lastly, Plaintiff's request, even if it could be considered proper, is not geared toward
 uncovering additional witnesses beyond those already identified by Hyde Park. Instead, it is an
 impermissible fishing expedition. This is particularly so when compared to the perfectly viable,
 non-privileged method of obtaining the same information — namely, a review of materials
 produced in discovery and questioning of the identified witnesses. Indeed, any individuals who
 had information regarding relevant issues will be identified in email communications or through
 depositions of Hyde Park's identified witnesses, who are the decision-makers for Defendant.
 Stated another way, identification of those who received a notice not to destroy potentially
 relevant documents — where those individuals have no governing authority to bind Defendant —
 will show nothing.



                                       GARFUNKEL WILD, P.C.


 5066651v.2
Case 1:18-cv-00259-KAM-JO Document 47 Filed 10/24/18 Page 3 of 4 PageID #: 239
 The Honorable James Orenstein
 October 24, 2018
 Page 3

 Plaintiff's Request For Materials Related To Other Potential
 Claims Is Overbroad and Not Probative of Any Evidentiary Issue
         Plaintiff also seeks settlement agreements and non-privileged communications related to
 all other employees' wage and hour claims because, Plaintiff claims, she needs "evidence of
 prior violations" of FLSA and NYLL overtime provisions. DE 44, p. 3. The type of information
 that Plaintiff demands, however, is not reasonably calculated to show "evidence of prior
 violations." DE 44, p. 3. Claims and settlement agreements are evidence of allegations, not
 guilt. Moreover, Request Nos. 49 and 50 are not limited to the specific legal issues in dispute
 and instead demand details of any type of wage and hour claims, regardless of whether they
 concern overtime issues in this lawsuit. Claims concerning other types of wage and hour issues
 are not material or necessary to this lawsuit, and therefore are not discoverable.

         Plaintiff also already has knowledge of the lawsuits filed against Defendant by former
 home care workers involving a claim of unpaid overtime -- Nikolaeva v. Hyde Park, Docket No.
 15-cv-6977 and Jean v. Hyde Park, Inc., Docket No. 18-cv-421, and she is not entitled to further
 information about these suits to try to show "evidence of prior violations." Indeed, with respect
 to Nikolaeva, Defendant was not on notice of the claim until November 17, 2017, long after
 Plaintiff was employed at Hyde Park, because the plaintiff mailed the pleadings to the wrong
 address. As for Jean, that lawsuit was filed three days after Plaintiff filed this lawsuit.

         In addition, to the extent Plaintiff seeks disclosure of settlement negotiations and
 agreements, such information is protected by confidentiality agreements. It is well established
 that "the strong public policy favoring settlement of disputed claims dictates that confidentiality
 agreements regarding such settlements not be lightly abrogated. " In re New York Cty. Data
 Entry Worker Prod. Liab. Litig., 162 Misc. 2d 263, 269 (Sup. Ct. N.Y. Cty. 1994), aff d, 222
 A.D.2d 381, 635 N.Y.S.2d 641 (1st Dep't 1995); see King Cty., Wash. v. 1KB Deutsche
 Industriebank AG, No. 09 CIV. 8387 SAS, 2012 WL 3553775, at *1 (S.D.N.Y. Aug. 17, 2012).
 Accordingly, where the terms of a settlement agreement have no bearing on the issues in the
 dispute, as is the case here, the terms and negotiations are not discoverable. Mahoney v. Turner
 Constr. Co., 61 A.D.3d 101 (1st Dep't 2009).

         Plaintiff asserts that she is seeking this information as relevant to the issue of willfulness.
 The filing dates of the above lawsuits and information publically available on the dockets of
 those litigations, however, is sufficient to resolve that question. More broadly, the identified
 issue with respect to willfulness in this case surrounds the change in law in and around 2015.
 Anything outside of that immediate time-period is completely irrelevant as to Plaintiffs stated
 purpose. And, sufficient agreed upon discovery requests are already in place to address this
 issue. What Plaintiff is seeking here goes well beyond what is necessary. The defense as to
 willfulness revolves around Hyde's Park's reliance on the Department of Labor's guidance on
 enforcement and case law justifying Hyde Park's position. On this record, Plaintiffs stated
 purpose for obtaining the information in Request Nos. 49 and 50 bears no relation to the
 information sought because Hyde Park was not acting in response to any theoretical complaints —
 and Hyde Park is not herein acknowledging that any actual complaints were before it — when
 setting its wage and hour policies.

                                       GARFUNKEL WILD, P.C.


 5066651v.2
Case 1:18-cv-00259-KAM-JO Document 47 Filed 10/24/18 Page 4 of 4 PageID #: 240
 The Honorable James Orenstein
 October 24, 2018
 Page 4

                                                     Respectfully submitted,

                                                     /s/ Salvatore Puccio

                                                     Salvatore Puccio

 cc:    All counsel of record by ECF




                                   GARFUNKEL WILD, P.C.


 5066651v.2
